DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                      Terminal Disclaimer 
The terminal disclaimer filed on 08/25/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,757,372 has been reviewed and is accepted. The terminal disclaimer has been recorded. 
Allowable Subject Matter
Claims 21-33 are allowed.
The following is an examiner's statement of reasons for allowance: Independent claim 21 recites the uniquely distinct features for: “...a communications network; a plurality of video cameras coupled to the communications network, each of the video cameras having a storage unit; and a network video recorder coupled to the communications network, the network video recorder including a configuration management unit configured to store configuration data related to the network video recorder in at least one of the storage units.” The closest prior art in Tink et al. (US 8,830,327 B2) teaches a system 10, pluralities of IP cameras and/or streamers 12 are coupled to one or more database servers, indicated at 14, and to media storage 16. As illustrated in FIG. 4 outputs from cameras or streamers in pluralities 12 are coupled directly to media storage 16. No NVRs are interposed between sources 12 and storage units 16. 2. IP Camera, from plurality 12 a. Establishes a tcp connection with the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M MESA whose telephone number is (571)270-1706.  The examiner can normally be reached on Monday-Friday 8:30AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

8/25/2021
/JOSE M. MESA/
Examiner
Art Unit 2484

                                                                                                                                                                                                                                                                                                                                                                                            
/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484